Citation Nr: 0021179	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung cancer, lung 
disease and asthma, including as due to in-service tobacco 
use and nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.  He had other service prior to June 1956, the exact 
dates of which have not been verified.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1998 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO) denied the veteran's claim of entitlement to service 
connection for lung cancer with chronic lung disease and 
asthma, as secondary to tobacco use in service or nicotine 
dependence acquired during service. 


FINDING OF FACT

There is no medical evidence of record linking the veteran's 
lung cancer, chronic obstructive pulmonary disease or asthma 
to in-service tobacco use or nicotine dependence.


CONCLUSION OF LAW

The claim of entitlement to service connection for lung 
cancer, lung disease and asthma, including as due to in-
service tobacco use and nicotine dependence, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for lung cancer, lung disease and 
asthma due to in-service tobacco use and nicotine dependence.  
Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A veteran who has performed active military service shall be 
granted service connection for any malignant tumor, although 
not otherwise established as incurred in service, if the 
disease is manifested to a 10 percent degree of disability 
within one year following the date of separation from such 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).

Before the Board can decide the merits of the issue under 
consideration, it must first determine whether the veteran 
has satisfied his burden of submitting evidence of a well-
grounded claim for service connection under 38 U.S.C.A. § 
5107(a) (West 1991).  A well-grounded claim is a plausible 
claim, one that is meritorious on its own or capable of 
substantiation.  Grieves v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must be denied.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (to be codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability resulting from an injury or disability 
due to in-service use of tobacco products by a veteran.  
However, it applies only to claims filed after June 9, 1998.  
As the veteran in this case filed his claim in July 1997, the 
new law does not affect the disposition of this appeal.

In February 1993, VA General Counsel issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified that its February 1993 opinion 
did not mean that service connection will be established for 
a disability related to tobacco use if the affected veteran 
smoked in service.  Rather, it means that any disability 
allegedly related to tobacco use that is not diagnosed until 
after service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service, and the adjudicator must take into 
consideration the possible effect of smoking before and after 
service.

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
in-service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

In written statements submitted in support of his claim and 
during a hearing held at the RO in March 1999, the veteran 
asserted that he began smoking in service during the early 
part of 1954.  The veteran's contention in this regard is 
supported by a September 1997 written statement from the 
veteran's brother confirming that the veteran never smoked 
prior to the age of 17 and began smoking during service.  He 
does not, however, contend that he had a lung or respiratory 
disorder in service or lung cancer manifest to a compensable 
degree within one year of service discharge.

However, the veteran has also asserted that his current lung 
disorders developed as a result of his in-service tobacco 
use.  He alleges that he smoked three packs of cigarettes 
daily and became nicotine dependent while in the service and 
smoked in excess of three packs of cigarettes daily from June 
1959, when he was discharged until November 1986, when he 
quit smoking.  The veteran's service medical records do not 
confirm that the veteran became nicotine dependent or was 
diagnosed with any lung disorder during active duty.  In May 
1956, he presented with complaints of pain in the middle 
third of his ribs and left scapula when breathing deeply.  
Chest x-rays conducted at that time revealed a normal heart 
and lungs.  During his separation examination in March 1959, 
the veteran had no lung complaints and the examining 
physician noted no lung abnormalities.

During a VA examination in April 1968, nine years after the 
veteran's discharge, 
x-rays again revealed that the veteran had normal lungs.  
However, by July 1969, during another VA examination, x-rays 
revealed minimal scarring or plate-like/atelectatic changes 
of the left base, and slight prominence of the left hilum 
(considered to be normal).  Hospital reports and outpatient 
treatment records from North Kansas City Hospital, Medical 
Center of Independence, and the office of Gary E. 
Bodenhausen, M.D., and letters from private physicians 
establish that the veteran currently has asthma and chronic 
obstructive pulmonary disease (COPD), for which he has been 
receiving treatment since the 1980s.  These records also 
establish that the veteran was treated for right lung 
adenocarcinoma in 1993 and 1998.  These records do not, 
however, etiologically relate the veteran's lung disorders or 
cancer to in-service tobacco use or nicotine dependence, or 
otherwise to the veteran's military service. 

The veteran and his representative have asserted that there 
is medical evidence of record satisfying the nexus element of 
a well-grounded claim.  The evidence to which they refer 
includes: (1) an October 1998 written statement from Terry 
Galligan, M.D., acknowledging that the veteran had been a 
heavy smoker until he quit in 1986, indicating that medical 
literature supports the fact that cigarette smoking causes 
lung cancer and other lung diseases, and opining that the 
veteran's nicotine addiction contributed to the veteran's 
pulmonary disease processes and lung carcinoma; (2) a 
September 1997 written statement from Clarke L. Henry, Jr., 
M.D., noting that records of the veteran's lung cancer 
treatment do not address the veteran's tobacco addiction, but 
support the known association between tobacco use and 
pulmonary diseases; (3) a September 1997 written statement 
from Michael L. Loren, M.D., opining that the veteran's 
cigarette smoking and nicotine dependence directly resulted 
in his current pulmonary disability (noted to be asthma) and 
lung cancer; and (4) a July 1996 written statement from Ann 
E. Warner, M.D., indicating that there is good evidence that 
the veteran's cigarette smoking is linked to his asthma and 
lung cancer.  

Contrary to the assertions of the veteran and his 
representative, none of the aforementioned medical opinions 
satisfies the nexus element of a well-grounded claim.  Three 
of the four physicians link the veteran's cigarette smoking 
and/or nicotine dependence to his pulmonary disease and lung 
cancer.  However, none of these physicians specifically link 
the veteran's asthma, COPD or lung cancer to his in-service 
tobacco use of approximately 3 years, rather than his post-
service tobacco use of approximately 27 years.  In addition, 
none of these physicians indicate that the veteran was 
nicotine dependent in service or that his in-service tobacco 
use caused his nicotine dependency.  The only evidence 
establishing a link between the veteran's current lung 
disorders and his in-service tobacco use are the veteran's 
own statements.  Inasmuch as the veteran is a lay person with 
no medical training, his statements, alone, are insufficient 
to satisfy the nexus requirement.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).

The veteran has not submitted evidence of a well-grounded 
claim; therefore, the VA has no duty to assist him in 
developing the facts pertinent to his claim, and his claim 
must be denied.  Epps, 126 F.3d at 1467-1468.  The Board 
believes that the statement of the case and supplemental 
statement of the case and the above discussion provide 
adequate reasons and bases for its denial, and inform the 
veteran of the elements necessary to well ground his claim in 
the future.  The veteran is not entitled to the benefit of 
the doubt in resolving his claim because he has not submitted 
a well-grounded claim.  Should he submit a well-grounded 
claim in the future, the provisions of 38 C.F.R. § 3.102 will 
be accorded proper consideration.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for lung cancer, lung disease and 
asthma, including as due to in-service tobacco use and 
nicotine dependence, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

